PEARSON, Chief Judge
(dissenting).
A similar problem was presented to this court in Edwards v. State, Fla.App. 1969, 223 So.2d 746. We there held (with one judge dissenting) “* * * the fact that an attempt to utter a forged'instrument is also the uttering of a forged instrument does not mean that an attempt to utter a forged instrument is not an offense.” We affirmed the conviction.
I would affirm here. The record is sufficient to support the finding that the appellant was guilty. The fact that it is also sufficient to support a finding of guilty upon the charge of bribery and the trial judge acquitted him on that, charge ought not release him from the charge upon which he was found guilty. See Edwards v. State, supra.